Title: To Thomas Jefferson from Willis Alston, 13 December 1806
From: Alston, Willis
To: Jefferson, Thomas


                        
                            Dear Sir,
                            City of Washington December 13th 1806
                        
                        I understand it is necessary to make an appointment of Marshall for the state of North Carolina I know of no
                            person who more merits the appointment than John Lockhart, He has acted in the capacities of deputy Marshall sheriff and
                            collector of arrearage due the state in all of which he has
                            discharged the duties with promptitude and exactness and to the general satisfaction, I therefore take the liberty of
                            recommending of him to your notice as a proper person for the appointment
                        I am with sentiments of respect Your Most obedient Servant
                        
                            Willis Alston
                            
                        
                    